Frankum, Judge.
A petition for a writ of certioari to review a judgment of the Recorder’s Court of the City of East Point, which did not contain, or have accompanying it, an affidavit that the petition was not filed for the purpose of delay only, was properly dismissed by the superior court. Code Ann. § 19-205. Velvin v. Austin, 109 Ga. 200 (34 SE 335); Horton-Hughes Furniture Co. v. Broad St. Hotel Co., 22 Ga. App. 89 (95 SE 373); McAllister v. City of East Point, 97 Ga. App. 233 (102 SE2d 503). The judgment dismissing the petition in this case was rendered before the enactment of Ga. L. 1961, pp. 190', 193, which repealed Code § 19-205, and, therefore, this case is controlled by the law as it existed on March 17, 1961, when the petition was dismissed.

Judgment affirmed.


Townsend, P. J., and Jordan, J., concur.